DETAILED ACTION

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: under DETAILED DESCRIPTION, paragraphs [0014]-[0018] should be placed under a section titled SUMMARY OF INVENTION, consistent with common patent practice.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are incomplete for omitting essential elements and/or cooperative relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements and/or relationships include particular structural and/or functional language directed to the following: Claim 1 is generally unclear and not fully understood in the context of the claim language.  It is unclear in the context of the claim language what particular limitations of the claim how and in what ways the various claimed components are oriented relative to one another, how and in what ways they function, and what particular functional purpose that provide to achieve the aim of the wedge lock assembly.  A locking function and associated locking structure cannot be clearly discerned from the claim language. 
  In claim 1, in “at opposite ends”, it is unclear what element the opposite end is intended to be part of in the context of the claim language.  This is a common issue through this claim and other claims, particularly claims 10 and 21. 
Similar 112’s as above are found throughout the remaining claims, particularly the independent claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 12-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams, SR. et al., US Patent Application Publication 2003/0048618A1.  As in claim 1, wedge lock assembly, comprising a plurality of wedge members (410, 420, 430, 440, 450) arranged along a longitudinal axis and including end wedge members (410, 450) at each end and one or more intermediate wedge members (420, 430, 440) between the end wedge members; a displacement device (including 480) supported along the longitudinal axis and connecting the end wedge members, the displacement device actuatable in one direction to move the end wedge members toward one another to displace adjacent wedge members relative to one another in a direction transverse to the longitudinal axis to engage and apply a clamping force to two components; and a variable gap compensation mechanism (including 340,) operable to exert a biasing force on the plurality of wedge members to accommodate the relative transverse movement of the adjacent wedge members and maintain the damping force on the two components by the plurality of wedge members within a predetermined range as a distance between the two components varies, and a retainer (including 460) associated with the displacement device and the variable gap compensation mechanism, such that actuation of the displacement device moves the retainer to preload the variable gap compensation mechanism and apply the clamping force to the two components..  As in claim 9, each end wedge member comprises a wedge surface, and each intermediate wedge member comprises wedge surfaces at opposite ends, such that the wedge surfaces of adjacent wedge members engage one another (see figure 4 and 5).  As in claim 10, a deep-water submersible system, comprising a pressure vessel (see figure 2, and [0028], [0029], and [0050]); and an internal assembly comprising a housing 210, and a wedge lock assembly 300 coupleable to the housing, (see the rejection of claim 1 for the reminder of the claim) the wedge lock assembly including a plurality of wedge members arranged along a longitudinal axis and including end wedge members at each end and one or more intermediate wedge members between the end wedge members, a displacement device along the longitudinal axis and connecting the end wedge members, the displacement device actuatable in one direction to move the end wedge members toward one another to displace adjacent wedge members relative to one another in a direction transverse to the longitudinal axis to engage and apply a damping force to the housing and the pressure vessel, and a variable gap compensation mechanism operable to exert a biasing force on the plurality of wedge members to accommodate the relative transverse movement of the adjacent wedge members and maintain the clamping force on the housing and the pressure vessel within a predetermined range as a distance between the housing and the pressure vessel varies.  As in claim 12, the variable gap compensation mechanism comprises a spring 330 associated with the screw (as best understood 340) and configured to exert the biasing force on the wedge members.  As in claim 13, the variable gap compensation mechanism comprises a spring retainer (such as 460) associated with the screw and the spring, such that rotation of the screw moves the spring retainer to preload the spring and apply the clamping force to the housing and the pressure vessel.  As in claim 14, the spring comprises a compression spring, a Belleville washer, or a combination thereof.  As in claim 15, the spring is positioned between the spring retainer and one of the end wedge members.  As in claim 18, the housing comprises what at least may be considered contact pads (910, 1110) for interfacing with the pressure vessel.  As in claim 19, a heat generating component supported by the housing, wherein the contact pads comprise a thermally conductive material (see [0035] – [0041]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-8, 11, 16, 17, and 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over Adams.
 	Regarding claims 2, 7, and 8, although the displacement device of Adams does not show it as a screw (but a threaded member to receive a screw), and does not show a resilient bumper between the spring and one of the end wedge members, and does not show a roller and slider, as claimed, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding claim 20, although the thermally conductive material being an elastomer may not be explicitly shown, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device in this way, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Such a modification is not critical to the design and would have produced no unexpected results. 
	Claims 3, 5, 6, 11, 17, and 21-37 are rejected using similar reasoning as in the above rejections.

Allowable Subject Matter
Claim 4, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/9/20 have been fully considered but they are not persuasive. 
Applicant argues that it is not necessary for paragraphs [0014]-[0018] of the specifications to be moved from the Detailed Description section to under a new section titled Summary of Invention.  The examiner is of the position that these paragraphs are clearly a summary of invention, and are not a detailed description, where a detailed description requires numerals consistent with the drawings.  In the interest of maintaining patent consistently with common Office patent practice, this minor change should be made.
 Applicant argues that one skilled in the art in light of a reading of the specification would understand the claimed invention, and thus the 112 rejections are improper.  However, the examiner is of the position that although it is true that the claims should be read in light of the specifications, it is also true that the claims should stand alone, and require sufficient defining structural and functional elements to establish the scope of claimed invention.  Presently, the scope of claimed invention is unclear because of the lack of clarifying definitive language. Further, the examiner is required to read the claims with the broadest reasonable interpretation, and the examiner should not read the defined elements of the disclosure into the claims.  Thus, as outlined in the above 112 rejection(s), more essential clarifying language is needed to defined an operable invention. 
Applicant argues a retainer is not provided in the applied art in the manner required by the claim language.  However, the claims are generally very broad and absent of substantially limiting structure with respect to this language, and as best understood, the applied art is at least capable of an interpretation of reading on these limitations.  As outlined in the above rejection a retainer can at least be broadly considered at element 460, meeting the claim language.  More clarifying and defining language is needed to distinguish over the art of record.
Applicant argues a wedge lock assembly is not provided in the applied art in the manner required by the claim language.  However, again, the claims are generally very broad and absent of substantially limiting structure with respect to this language, as best understood, the applied art is at least capable of an interpretation of reading on these limitations.  As outlined in the above rejection a wedge lock assembly can at least be broadly considered as including element 300, meeting the claim language.  More clarifying and defining language is needed to distinguish over the art of record.
Applicant argues that with respect to the obviousness rejection that the applied art must provide reasons for the modifications for the application of a proper 103 rejection.  However, the use of the doctrine of equivalence and the case law of KSR Int'l Co. v. Teleflex Inc. are highly conventional standardized practice in establishing obviousness, with or without explicit reasoning provided by the applied art.  Considering the broad nature of the claims, as well as the 112 rejections of record, it is the position of the examiner that the application of the doctrine of equivalence and KSR are appropriate in the instance of each of these claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675